Citation Nr: 0206735	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  97-10 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a tracheostomy, to 
include a throat disorder and breathing problems, as a result 
of treatment by the Department of Veterans Affairs (VA) in 
March 1981.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an adverse decision of the VA Regional Office (RO) in 
Waco, Texas, dated in January 1997.  That decision, in 
pertinent part, denied the veteran's claims of entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991) for throat and lung disorders as a result of 
treatment by the VA in March 1981.  That RO decision also 
granted the veteran's claim of entitlement to § 1151 
compensation for generalized anxiety reaction with panic 
attacks. 

At a hearing before the RO in December 1998 the veteran 
clarified his claim.  He noted that he was not seeking 
compensation for a lung condition but rather for a throat 
disorder and breathing problems.  The Board finds that this 
constitutes a withdrawal of the appeal of entitlement to 
compensation for a lung disorder under § 1151 in accordance 
with 38 C.F.R. § 20.204 (2001), although the decision below 
does address the veteran's contention that he has breathing 
problems due to the VA treatment at issue.  As the veteran is 
attributing his additional disability to a tracheostomy 
performed by VA in March 1981, the issue is as stated on the 
title page of this decision.

The Board notes that the RO incorrectly characterized the 
issue as "whether new and material evidence has been 
submitted to reopen" a claim for compensation for a throat 
condition under the provisions of 38 U.S.C.A. § 1151 (West 
1991) in its August 1999 and May 2001 Supplemental Statements 
of the Case.  As the veteran timely perfected his appeal of 
the RO's January 1997 denial of his original claim, the 
appeal of that claim is still pending, and the law and 
regulations pertaining to finality of unappealed RO decisions 
are not applicable.  However, as the RO initially adjudicated 
the veteran's claim without regard to finality and provided 
him with all of the applicable law and regulations (see 
Statement of the Case issued in March 1997), the Board finds 
that appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

1.  VA medical records show that, in March 1981, the veteran 
underwent anesthetic induction for a scheduled herniorrhaphy; 
he was unable to be intubated and a tracheostomy was required 
in order to control his respirations. 

2.  The tracheostomy was not certain to result from, or was 
intended to result from, the surgical treatment in March 
1981.

3.  The veteran has a tracheostomy scar on the anterior part 
of his neck; there is no medical evidence of a throat 
disorder, breathing problems or any other disability 
attributable to treatment rendered by VA in March 1981, to 
include a tracheostomy. 


CONCLUSIONS OF LAW

1.  The criteria for compensation for a tracheostomy scar on 
the neck, under the provisions of 38 U.S.C.A. § 1151, as a 
result of treatment by VA in March 1981, have been met.  
38 U.S.C.A. §§ 1151, 5103, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (2001).

2.  The criteria of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a tracheostomy other than 
a scar, to include a claimed throat disorder and breathing 
problems, as a result of treatment by VA in March 1981, have 
not been met.  38 U.S.C.A. §§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new requirements regarding notice to 
veterans and their representatives and specified duties to 
assist in the development of a claim.  On review of the 
claims folder, the Board finds that all required notice and 
development action specified in VCAA, the implementing 
regulatory provisions (66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), have been complied with in this appeal.  The March 
1997 Statement of the Case, the August 1999 and May 2001 
Supplemental Statements of the Case, and the March 2001 VCAA 
development letter provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A as they clearly notified them of the evidence 
necessary to substantiate his claims.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his claim for a throat disorder and breathing problems, and 
that there are no pertinent outstanding records that the RO 
has not obtained or attempted to obtain.  The RO considered 
all of the relevant evidence and applicable law and 
regulations in adjudicating the veteran's claim.  No further 
assistance is necessary to comply with the requirements of 
this new law or any other applicable regulation pertaining to 
the veteran's claims of entitlement to benefits under 
38 U.S.C.A. § 1151 for a throat disorder and breathing 
problems.

The record reflects that the veteran's claim was originally 
denied as not well grounded, and this standard was explicitly 
eliminated by the VCAA.  Moreover, as noted in the 
introduction to this decision, the RO incorrectly 
characterized the issue as "whether new and material 
evidence has been submitted to reopen" a claim for 
compensation for a throat condition under the provisions of 
38 U.S.C.A. § 1151 in its August 1999 and May 2001 
Supplemental Statements of the Case.  However, for the 
reasons stated above, the Board has found that VA's duties 
under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all of 
the applicable law and regulations when it adjudicated the 
claim below, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulation

38 U.S.C.A. § 1151 provides that where a veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was incorrect.  
The Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice concluded " that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. 
§ 3.358(c)(3) now provides that "[c]ompensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  However, in an opinion from the 
VA General Counsel it was held that all claims for benefits 
under 38 U.S.C.A. § 1151 filed before October 1, 1997, such 
as the claims at issue here, must be adjudicated under the 
provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1, 1997.  O.G.C. Prec. 40-97 (December 31, 1997).  
The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department.  
38 U.S.C.A. § 7104(c) (West 1991).

In February 1996, the veteran filed a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, 
contending that surgical treatment at a VA facility in March 
1981, specifically the administration of anesthesia and an 
emergency tracheostomy resulted in a throat condition, 
anxiety attacks, and a lung condition.

VA medical records from March 1981 document that the veteran 
was scheduled for  a herniorrhaphy, but during anesthetic 
induction, he was unable to be intubated and a tracheostomy 
was required in order to control his respirations.  The 
tracheostomy tube was removed on April 3, 1981.  The veteran 
experienced some postoperative hoarseness that was noted to 
improve each day.  He was discharged on April 6, 1981 in 
stable condition without any respiratory difficulty.

The veteran sought treatment at VA facilities for a variety 
of complaints and ailments during the approximately 15 years 
between March 1981 and his date of receipt of his claim.  A 
review of the treatment records does not reveal a diagnosis 
of the claimed throat disorder during that period of time.  
The veteran underwent VA compensation examinations in October 
1983 and February 1985; his throat was noted to be normal on 
both occasions.  A complaint of shortness of breath of 
unknown etiology was noted upon the later evaluation.  
Clinical findings at that time included rales.  A chest X-ray 
was normal.  The veteran was hospitalized at a VA medical 
center in January 1986 for two weeks for evaluation and 
treatment of hypertension, degenerative joint disease, 
chronic lead poisoning, and irritable bowel syndrome.  There 
was no indication of a throat disorder or any residuals of a 
tracheostomy.

The veteran underwent a VA examination in November 1996.  The 
examiner reviewed the records of the veteran's March 1981 
surgery as well as VA treatment records from the intervening 
years.  The veteran complained of shortness of breath.  
Examination of the throat showed the tonsils were atrophic, 
with no significant abnormalities.  Examination of the neck 
revealed a well healed, thin, one-inch transverse scar on the 
neck.  The thyroid was not palpable.  The examiner opined 
that there were no specific symptoms or physical findings 
that could be attributed to the tracheostomy procedure 
performed by VA in 1981; it was noted that the veteran  had 
had no significant symptoms upon his frequent outpatient 
visits to the Dallas VA Hospital.

More recently, VA records note the veteran complained of a 
chronic choking sensation in November 1998, and in August and 
September 1999.  No diagnosis of a specific disorder or a 
cause of the sensation is noted in the records.

The veteran appeared for a hearing in December 1998.  He 
reported that sometimes when he ate and drank food would get 
caught in his throat.  He noted that he refused to have any 
further medical instruments down his throat because he did 
not want anesthesia again.  He testified that these symptoms 
had been occurring since 1981.

The veteran's sister submitted a statement that recounted the 
veteran's March 1981 surgery and tracheostomy.  She also 
noted that following his stay at the VA hospital, he was told 
that he could never be anesthetized again.  He was also told 
that he should wear a bracelet or a chain around his neck 
stating the fact that he could not be put to sleep or 
anesthetized for surgery.

VA medical records show that, just prior to undergoing 
surgery for an inguinal hernia in March 1981, the veteran was 
unable to be intubated and a tracheostomy was required in 
order to control his respirations.  The tracheostomy was not 
certain to result from, or was intended to result from, the 
surgical treatment in March 1981.
Subsequent clinical evaluations have revealed a tracheostomy 
scar on the anterior part of the veteran's neck.  Under these 
circumstances, the Board finds that entitlement to 
compensation for a tracheostomy scar on the neck, under the 
provisions of 38 U.S.C.A. § 1151, as a result of treatment by 
VA in March 1981, is warranted.

As to the question of compensation for any other residuals of 
the treatment received in March 1981, the Board finds that 
there is no medical evidence of a throat disorder, or any 
other disability attributable to the March 1981 surgery, to 
include breathing problems.  In considering the veteran's 
assertion that he has residual breathing problems, the Board 
notes that he has complained of shortness of breath on a 
number of occasions since the 1981 surgery, to include upon a 
VA examination in February 1985, and it was noted at that 
time that his shortness of breath was of unknown etiology.  
However, subsequent examinations have noted chronic 
obstructive pulmonary disease and a long history of cigarette 
smoking; there is no medical evidence of record that causally 
links any respiratory symptoms or breathing problems to the 
March 1981 surgery.  As to the veteran's assertion that he 
has a throat disorder and breathing problems secondary to the 
surgery in question, as a layman, he is not competent to 
render a medical opinion on etiology or causation of disease 
or disability.  See Grivois v. Brown, 6 Vet. App. 136 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, (1992).

Accordingly, entitlement to compensation for residuals of a 
tracheostomy other than a scar, to include a claimed throat 
disorder and breathing problems, under 38 U.S.C.A. § 1151, as 
a result of treatment by VA in March 1981, is denied.
In considering this latter question of whether there are any 
additional residuals other than the scar, the Board notes 
that, as the preponderance of the evidence is against that 
aspect of the veteran's claim, the doctrine of reasonable 
doubt is not applicable. See generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to compensation for a tracheostomy scar on the 
anterior aspect of the neck, under the provisions of 
38 U.S.C.A. § 1151, as a result of treatment by VA in March 
1981, is granted. 

Entitlement to compensation for residuals of a treatment 
rendered by VA in March 1981, other than a tracheostomy scar, 
to include a claimed throat disorder and breathing problems, 
under the provisions of 38 U.S.C.A. § 1151, is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

